Citation Nr: 1516668	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

In August 2012, the RO granted service connection for the Veteran's diagnosed hypertension and assigned a noncompensable rating effective September 2, 2010, the date the Veteran filed his claim.  In a November 2012 notice of disagreement, the Veteran argued that the RO's decision to deny his claim for hypertension was in error.  As service connection for hypertension had already been granted, the RO construed this letter as disagreeing with the noncompensable rating assigned.  The Veteran also asserted that the RO erroneously documented that he underwent a VA examination in July 2012.  He also claimed that prior to the RO's August 2012 decision, he was informed that VA would afford him an examination in connection with his claim, but that the RO did not do so.

The Veteran's file contains a July 2012 VA medical opinion finding that his hypertension was due to his service-connected diabetes, however, no VA examination was performed at that time.  Further review reveals that in a June 2012 letter, the RO indicated the Veteran would be provided with a VA examination in relation to his claim, yet the RO never scheduled one.

The Veteran continues to assert he should be assigned a compensable rating for his service-connected hypertension.  Specifically, in his VA Form 9 dated June 2013, the Veteran contends his hypertension should be evaluated as 10 percent disabling because he requires continuous medication to control his blood pressure and has a history of diastolic blood pressure readings which were predominantly 100 or more.  The Veteran reported he was currently taking Irbesartan/HCTZ and that he previously took Avapro for several years.

The Veteran's file contains private medical treatment records, which include blood pressure readings, from Drs. D.K. and K.A.  The most recent records are dated October 2010.  On remand, the RO must obtain all outstanding private medical records from both physicians and any other private medical providers the Veteran identifies.  38 C.F.R. § 3.159(c) (2014).  Additionally, the RO must obtain all outstanding VA medical treatment records and associate them with the Veteran's claims file.  Id.  Finally, the Board finds a remand is also required to afford the Veteran a VA examination to determine the current severity of hypertension.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must request medical records from:

(a)  Dr. K.A.;

(b)  Dr. D.K.; and

(c)  any other medical providers the Veteran has received treatment from since being diagnosed with hypertension in January 2010.

The Veteran must be informed that any identified medical providers are not required to have treated him for his service-connected hypertension and that VA is interested in any and all medical records which may have recorded blood pressure readings.

The RO must also obtain and associate with the Veteran's claims file any outstanding VA medical treatment records, particularly those developed after July 2012.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all identified outstanding medical records are obtained to the extent available, the Veteran must be afforded the appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

The examiner must write a comprehensive report discussing the nature and severity of the Veteran's hypertension, with particularity to the criteria for the appropriate diagnostic code (7101).  Specifically, the examiner must comment on the presence or absence, and the frequency or severity, of all of the following symptoms:

(a)  Diastolic pressure predominantly 130 or more;

(b)  Diastolic pressure predominantly 120 or more;

(c)  Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; and

(d)  Diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more where the individual requires continuous medication for control.

The VA examiner must be informed that Note 1 in the diagnostic criteria for hypertension requires hypertension or isolated systolic hypertension to be confirmed by readings taken two or more times on at least three different days.

Additionally, for purposes of this criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

